Carley, Judge.
Appellant-father and appellee-mother were divorced in February of 1977, at which time custody of their sole minor child was awarded to appellee. Subsequently, appellant instituted the instant action seeking custody of the child based upon his contentions that a *186material change in conditions and circumstances relating to appellee rendered a change of custody in the best interests of the minor child. The trial court denied appellant’s petition and this court granted a discretionary appeal pursuant to Code Ann. § 6-701.1.
Decided April 6, 1982
Rehearing denied April 22, 1982
Arlene Keely DeLoach, Michael C. Eubanks, for appellant.
Robert S. Lanier, for appellee.
After a thorough review of the entire record, we find reasonable evidence to support the judgment of the trial court. Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974); Foster v. Foster, 241 Ga. 470 (246 SE2d 196) (1978). “Since the evidence did authorize the court’s judgment, we refuse to hold that the trial court abused its discretion in denying [appellant’s] petition. [Cits.]” Carter v. Foster, 158 Ga. App. 701 (282 SE2d 180) (1981).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.